Citation Nr: 9904477	
Decision Date: 02/18/99    Archive Date: 02/24/99

DOCKET NO.  91-55 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to burial expenses, including plot or 
interment allowance.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and a friend.


ATTORNEY FOR THE BOARD

Steven D. Reiss, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1953 to June 1956 
and from August 1956 to August 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 1988 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied service connection for the cause of 
the veteran's death and entitlement to burial expenses, 
including plot or interment allowance.  The appellant is the 
widow of the veteran, and she disagreed with these 
determinations, and this appeal ensued.

When this matter was previously before the Board in June 
1991, August 1992 and in March 1994, it was remanded for 
further development.


REMAND

The record shows that the veteran died at the Robert L. 
Thomson Strategic Hospital at Carswell Air Force Base in July 
1988 at the age of 52.  The cause of death, as listed on the 
Medical Certificate of Death, was widely metastatic prostate 
cancer; no other conditions contributing to his death were 
noted, and no autopsy was performed.

At an October 1989 hearing, the appellant contended that the 
veteran's death was related to his inservice exposure to 
radiation.  The Board notes that, effective September 24, 
1998, VA amended 38 C.F.R. § 3.311(b)(2) to include prostate 
cancer as one of the radiogenic diseases that may be induced 
by exposure to ionizing radiation.  63 Fed. Reg. 50993 (1998) 
(to be codified at newly designated 38 C.F.R. 
§ 3.311(b)(2)(xxiii)).  In this regard, the Board notes that 
where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran applies.  Dudnick v. Brown, 10 Vet. App. 79 
(1997); Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In addition, the Court of Veterans Appeals (Court) recently 
decided the case of Hilkert v. West, 11 Vet. App. 284 (1998).  
In Hilkert, the Court stated that a claim for service 
connection based on 38 C.F.R. § 3.311 is a unique type of 
service connection claim, and that pursuant to that 
regulation, VA must furnish the special assistance to the 
appellant provided for in the regulation.  The Court 
declared,

For a claimant to fall initially within 
the purview of § 3.311 for purposes of 
receiving assistance under it, he or she 
must satisfy four criteria: (1) The 
presence of a radiogenic disease must be 
"established"; (2) the person to whom 
the regulation is to apply must have had 
"service"; (3) the radiogenic disease 
must not have been one covered as 
presumptively service connected under §§ 
3.307 and 3.309 (otherwise the claimant 
would be entitled to presumptive service 
connection) and must have been manifested 
within the applicable presumption period 
under § 3.311(b)(5); and (4) the claimant 
must "contend" that the radiogenic 
disease was the result of exposure to 
ionizing radiation in service.

Id. at 290.  In this case, the appellant has satisfied each 
of the four conditions because the veteran died due to 
prostate cancer, which, effective September 24, 1998, was 
added to the list of radiogenic diseases in 38 C.F.R. 
§ 3.311(b)(2)(xxiii), prostate cancer is not presumptively 
service-connected under 38 C.F.R. §§ 3.307(a)(3) or 3.309(a) 
or (d) and was manifested within the applicable presumptive 
period, and the appellant contends that the prostate cancer 
resulted from exposure to radiation during service.  Under 
these circumstances, the Court explained,

When these four § 3.311(a)(1) criteria 
are satisfied, as they were in the 
instant case, VA has the obligation under 
Public Law 98-542 and the regulation to 
make an "assessment" of the radiation-
exposure dose experienced by the veteran 
in service and then, dependent upon the 
result of that assessment, a further 
obligation to fulfill other 
developmental, procedural steps.

Id.  The Court then summarized the procedure required by the 
regulation by declaring that, 

The regulation thus provides, at a 
minimum, a three-step process: (1) 
Claimant satisfies the four criteria of 
§ 3.311(a) outlined above; (2) VA then 
seeks a dose estimate; (3) if the dose 
estimate shows exposure to ionizing 
radiation in service, VA then refers the 
matter to the Under Secretary for 
Benefits for consideration.

Id.  To date, VA has not sought a dose estimate of the 
veteran's exposure to radiation during service.  Accordingly, 
pursuant to the newly amended 38 C.F.R. § 3.311 and the 
Court's holding in Hilkert, this matter must be remanded for 
further development.

In addition, the appellant contends that the veteran's 
prostate cancer had its onset during his period of active 
duty.  She points out that the veteran served for almost 
thirty years until his discharge in 1982, and only five years 
later was diagnosed as having advanced stage D metastatic 
prostate cancer.  In support, she asserts that the veteran 
had back, leg and thigh pain, as well as gastrointestinal 
problems during service, and that these symptoms were early 
manifestations of his fatal prostate cancer.  The appellant 
also notes that the veteran was treated for "prostate 
problems" during service, and was noted during service to 
have an enlarged prostate.

In an effort to assist the appellant in the development of 
her claim, in December 1997, the RO requested that an 
examiner review the veteran's service medical records and his 
post-service treatment records and provide an opinion as to 
whether it was at least as likely as not that the veteran 
fatal prostate cancer diagnosed in 1987 had its onset during 
his military service.  In a report dated later that same 
month, the examiner discussed the veteran's pertinent medical 
history.  He noted that the veteran had a moderately enlarged 
prostate during service, and that in June 1987, "only 5 1/2 
years later " he was diagnosed as having prostate cancer 
"which at that time was found to be widely metastatic."  
The physician opined that, "It is therefore my opinion that 
it would be impossible to state that the veteran had the 
onset of cancer of the prostate during military service."  
In light of the seeming inconsistency in the physician's 
statement, which renders the opinion ambiguous, the Board 
concludes that the medical opinion should clarified.

Finally, the Board notes that the veteran served during the 
entire Vietnam era.  The appellant should be asked, and 
appropriate development should be undertaken to determine, 
whether the veteran ever served in, or even traveled to or 
through, Vietnam, and if so, when?  Service connection may be 
available under 38 C.F.R. §§ 3.307(a)(6) and 3.309(e).

In light of the above discussion concerning the appellant's 
claim for service connection for the cause of the veteran's 
death, her claim of entitlement to burial benefits must be 
deferred pending resolution of the service connection claim.

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1.  The RO should request clarification 
of the December 1997 opinion from its 
author (or, if he is unavailable, a 
suitable substitute who will need to 
review the entire record).  The physician 
should state whether it is at least as 
likely as not that the prostate cancer 
began while the veteran was still in 
service.

2.  The RO should contact the appellant 
and request that she provide a 
comprehensive statement containing as 
much detail and information as possible 
concerning her assertion that the veteran 
was exposed to radiation while serving in 
the military.  In addition, she should be 
asked if the veteran was ever in Vietnam 
for any reason, and if so, to provide as 
much detail as possible.  

3.  The RO should, if the appellant 
alleges that the veteran was ever in 
Vietnam, seek confirmation through the 
appropriate sources, including, if 
necessary, service personnel records such 
as travel orders.

4.  If it is determined that the veteran 
was never in Vietnam or for some other 
reason the prostate cancer cannot be 
given the benefit of presumptive service 
connection under §§ 3.307(a)(6) and 
3.309(e), the RO should develop the 
appellant's claim of entitlement to 
service connection for the cause of the 
veteran's death pursuant to the 
provisions of 38 C.F.R. § 3.311, 
beginning with a request from the Defense 
Nuclear Agency of the Department of 
Defense for dose data concerning any 
participation by the veteran in 
atmospheric nuclear testing.

5.  After completion of the foregoing, if 
appropriate, the RO must ensure that all 
of the aforementioned development action 
has been conducted and completed in full 
to comply with the requirements set forth 
in Hilkert v. West, 11 Vet. App. 284 
(1998) and 38 C.F.R. § 3.311 (1998).  If 
any development is incomplete, the RO 
should take appropriate corrective 
action.

After review by the RO, if the decision remains adverse to 
the appellant, a supplemental statement of the case should be 
issued.  Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


S



- 8 -


